 Case 19-71228       Doc 49     Filed 12/30/19 Entered 12/30/19 17:01:16           Desc Main
                                  Document     Page 1 of 2



SO ORDERED.

SIGNED this 30 day of December, 2019.




                                                  John T. Laney, III
                                         United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF GEORGIA
                                VALDOSTA DIVISION

  IN RE:                                        )       CASE NO. 19-71228 JTL
                                                )
  RICKEY S. CARTER                              )
                                                )
           DEBTOR                               )       CHAPTER 7

   ORDER ON MOTION TO SURRENDER AND LIQUIDATE LIFE INSURANCE
                            POLICY

           It appears the Trustee filed a Motion to Surrender and Liquidate Life Insurance

  Policy (“Motion”) pursuant to 11 U.S.C. § 363(b) on December 3, 2019. It further

  appears all interested parties were properly notified of the Motion, and no interested party

  filed a timely response as required by the applicable rules.

           It is ORDERED that the Motion is granted.

           It is further ORDERED that the Trustee is authorized to surrender and liquidate

  policy no. XXX062 issued by Federated Life Insurance Company (“Life Insurance

  Policy”) as described in the Motion.
Case 19-71228      Doc 49     Filed 12/30/19 Entered 12/30/19 17:01:16            Desc Main
                                Document     Page 2 of 2


        It is further ORDERED that the Trustee is authorized to execute any document

 necessary to effectuate the liquidation of the Life Insurance Policy including but not

 limited to the surrender form attached to the Motion.

        It is further ORDERED that the fourteen (14) day stay period set forth in

 Fed.R.Bankr.P. 6004(h) is waived.

                                     END OF ORDER

 Order prepared by:
 Robert M. Matson
 Chapter 7 Trustee
 State Bar No. 477102
 Akin, Webster & Matson, P.C.
 P.O. Box 1773
 Macon, GA 31202
 (478) 742-1889
